 Case 2:18-cv-12560-ES-SCM Document 33 Filed 07/30/19 Page 1 of 1 PageID: 352



BIRIR”
Beck Reed        R1UenLLP
                                                                                                   Beck Reed Riden LLP
                                                                                         155 Federal Street Suite 1302
                                                                                         Boston I Massachusetts 02110
                                                                                Tel. (617) 500-8660 I Fax (617) 500-8665
                                                                                                   BeckReedRiden.corn

                                                                                                     Stephen D. Riden
                                                                                                  Direct: (617) 500-8672
                                                                                                sriden@beckreed.com


                                                          July26, 2019
                                                                                  .
                                                                                                    Ct
  B ELECTRONIC FILING
  The Honorable Steven C. Mannion                               ç cc                   -




  United States District Court                                  cL(21 \ (-                  c’— \ C
    for the District of New Jersey
  Martin Luther King Building, Room 2B
                                                                                            zq,                    G\I
  50 Walnut Street                                              c
  Newark, NJ 07101                                               0Cc9v Q\
  Re:    in Ventiv Health Consulting, Inc. v. Sttmmer Atkinson,                         .




         Civil Case No. 2:18-cv- 12560(ES)(SCM Joint Discovery Letter
                                                     —



                                                                                                ‘12       C.
  Dear Magistrate Judge Mannion,
                                                                               Date:                                7 /itf(
         This firm represents plaintiff inVentiv Health Consulting, Inc. (“inVentiv”). In light of
  this Court’s July 16 Order extending the fact discovery deadline from September 18 to December
  15, 2019 (Dkt. No. 31), the parties respectfully request that the Court also extend the below
  attendant deadlines in this matter. Ms. Atkinson joins in this request and has consented to the
  submission of this letter.
         The Pretrial Order of January 18, 2019 (Dkt. No. 15, docketed Jan. 22, 2019) established
  the below deadlines, to which we propose the following changes. Order,        § VI (16-18).

   Deadline                         Current Deadline                     Proposed Deadline
   Settlement Position Letters      September 16, 2019                   December 20, 2019
   Initial Expert Reports           October 15, 2019                     January 15, 2020
   Rebuttal Expert Reports          November 29, 2019                    February 28, 2020
   Expert Discovery Deadline        December 28, 2019                    March 31, 2020


          Additionally, we request that the currently-scheduled September 24, 2019 settlement
  conference be held telephonically.
          InVentiv and Ms. Atkinson both request that the Court extend these deadlines in light of
  the recent discovery deadline extension in this case.
